DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Yin as cited below discloses a powder in which ZrN and Al are combined in a single particle, wherein an analysis result of the composite particles obtained by X-ray diffraction shows no peak of aluminum. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al (“Synthesis of ZrN powders by aluminum-reduction nitridation of ZrO2 powders with CaCO3 additive”, Cera Inter 43 (2017) 3183-3189 available online 22 November 2016).
Yin discloses ZrN powder (i.e. ZrN particles) where the particles further comprise aluminum and the particles are mostly composed of ZrN and ZrAl3O3N (see Abstract and Figure 2 and 3).  Yin further discloses other ZrN particles comprising AlN and α-Al2O3 (see Page 3184, Col 2, Bottom and Figure 2 and 3).  Yin further discloses ZrN powders where an analysis result of the particles obtained by XRD shows no peak of aluminum (see Figure 2 and 3).
Regarding Claim 2, Yin discloses ZrN powders where the ZrN powders contain 0.19% aluminum or 0.27% aluminum (See Table 2).
Regarding Claim 9, Yin discloses ZrN powders where the ZrN powders contain 0.19% aluminum or 0.27% aluminum (See Table 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        9/27/2022